Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (arrhythmogenic right ventricular cardiomyopathy; AAV; AAV9; troponin-T promoter; systemic administration) in the reply filed on 3/19/2020 is acknowledged.
Claims 8, 11, 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/9/2020.
Claims 1-7, 9, 10, 12-18 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 8/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 15 as submitted 3/19/2020.
Claim 15 recites the limitation “viral genomes”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 5, 6, 12-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al. (US20110256112)(cited in applicant’s IDS submitted 8/31/2022).
See claims 1, 5, 6, 12-18 as submitted 3/19/2020.
Cohen et al. teaches: use of nucleic acid encoding gap junction protein (title); treating disorder associated with impaired atrioventricular conduction in a subject’s heart (interpreted as reading on structural-based cardiovascular disease) [0012]; nucleic acid encoding connexin, including connexin 43 [0034](as recited in claim 1); use of vector [0035](as recited in claim 1); use of any promoter known in the art [0049]; improving function of the heart’s electrical system [0010]; introducing into cells of AV node [0013]; injection into AV node or His bundle [0013](interpreted as teaching or suggesting promoter active in cardiac tissue); administering vector [0016](as recited in claim 1); viral vector [0027](as recited in claim 5); AAV [0027](as recited in claim 6); systemic administration [0075](as recited in claim 12); mammal (abstract)(as recited in claim 13); human [0049](as recited in claim 14).
As to claims 1, 16-18, the recitations following the “wherein” clause are considered to flow from the composition and step as recited in claim 1 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, Cohen et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (cited above) as applied to claims 1, 5, 6, 12-18 above.
See claim 15 as submitted 3/19/2020.
See also the 35 U.S.C. 112(b) rejection above.
As to claim 15, such parameters are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Cohen et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Cohen et al. (cited above) as applied to claims 1, 5, 6, 12-18 above, and further in view of Lyon et al. (“Connexin defects underlie arrhythmogenic right ventricular cardiomyopathy in a novel mouse model,” Human Molecular Genetics, Vol. 23, No. 5: 1134-1150 (2014))(See PTO-892; Notice of References Cited).
See claim 2 as submitted 3/19/2020.
See the teachings of Cohen et al. above.
Cohen et al. does not teach arrhythmogenic right ventricular cardiomyopathy.
Lyon et al. teaches: arrhythmogenic right ventricular cardiomyopathy (abstract); associated with reduced connexin 43 levels (abstract); wherein right ventricular conduction defects are associated with loss of connexin expression (p. 1140); connexin 43 (p. 1143).
One of ordinary skill in the art would have been motivated to treat arrhythmogenic right ventricular cardiomyopathy as taught by Lyon et al. with method as taught by Cohen et al. Cohen et al. teaches treatment of structural based cardiovascular disease using connexin 43, and Lyon et al. teaches such a disease including wherein such disease is associated with reduced connexin 43 levels (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for treating arrhythmogenic right ventricular cardiomyopathy as taught by Lyon et al. with method as taught by Cohen et al. There would have been a reasonable expectation of success given the underlying materials (connexin 43 as taught by Cohen et al. and Lyon et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Cohen et al. (cited above) as applied to claims 1, 5, 6, 12-18 above, and further in view of Becker et al. (WO2006134494)(See PTO-892: Notice of References Cited).
See claim 3 as submitted 3/19/2020.
See the teachings of Cohen et al. above.
Cohen et al. does not teach SEQ ID NO: 1.
Becker et al. teaches: 382 amino acids of SEQ ID NO: 63, which has 100% identity with instant SEQ ID NO: 1 (See Result 11 of STIC Sequence Search Result 20220913_013038_us-16-648-922-1.rag in SCORE); for use in treatment of cardiovascular indications (abstract).
One of ordinary skill in the art would have been motivated to use connexin 43 as taught by Becker et al. with method as taught by Cohen et al. Cohen et al. teaches using connexin 43, and Becker et al., which also teaches using connexin 43, teaches such connexin 43 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using connexin 43 as taught by Becker et al. with method as taught by Cohen et al. There would have been a reasonable expectation of success given the underlying materials (connexin 43 as taught by Cohen et al. and Lyon et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Cohen et al. in view of Becker et al. as applied to claim 3 above, and further in view of Fishman et al. (“The Human Connexin Gene Family of Gap Junction Proteins: Distinct Chromosomal Locations but Similar Structures,” Genomics 10: 250-256 (1991))(See PTO-892: Notice of References Cited).
See claim 4 as submitted 3/19/2020.
See the teachings of Cohen et al. in view of Becker et al. above.
Cohen et al. does not teach SEQ ID NO: 2.
Fishman et al. teaches: connexin 43; Accession number M65188, which comprises sequence with 100% identity to SEQ ID NO: 2 (See Result 5 of STIC Sequence Search Result 20220913_013045_us-16-648-922-2.rge in SCORE).
SEQ ID NO: 2 is considered to be taught or suggested in view of Cohen et al. in view of Becker et al. and further in view of Fishman et al., as Becker et al., Cohen et al. and Fishman et al. all teach connexin 43 and nucleic acid encoding it and amino acid sequence thereof (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (cited above) as applied to claims 1, 5, 6, 12-18 above, and further in view of Boink et al. (US20110077702)(See PTO-892: Notice of References Cited).
See claims 7, 9, 10 as submitted 3/19/2020.
See the teachings of Cohen et al. above.
Cohen et al. does not teach; AAV9; troponin-T promoter.
Boink et al. teaches: use of viral vector [0022]; AAV-9 [0022]; use of troponin T promoter [0106]; treating cardiovascular disorder [0065].
One of ordinary skill in the art would have been motivated to use components as taught by Boink et al. with method as taught by Cohen et al. Cohen et al. teaches use of viral vector and treating cardiovascular disorder, and Boink et al., which also teaches viral vectors and treating cardiovascular disorder, teaches components known and used as and with viral vectors (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Boink et al. with method as taught by Cohen et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Cohen et al. and Boink et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claims 1-7, 9, 10, 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12-18 of copending Application No. 16/862326.
See claims 1-7, 9, 10, 12-18 as submitted 3/19/2020.
Claims 1-7, 9, 10, 12-18 of copending Application No. 16/862326 recite a method for treating a cardiovascular disease or condition in a subject in need thereof, comprising administering to the subject a vector encoding a connexin 43 polypeptide sequence operably linked to a promoter that is active in cardiac muscle tissue, wherein, as a result of the administration of an effective amount of the vector, connexin 43 levels in at least a portion of the heart of the subject are increased; wherein the disease or condition is one or more of: arrhythmogenic right ventricular cardiomyopathy (ARVC); wherein the connexin 43 polypeptide sequence comprises a 382 amino acid sequence of P17302 (CXA_1HUMAN; UniProtKB) (SEQ ID NO. 1), or a functional fragment thereof; wherein the sequence encoding the connexin 43 polypeptide is SEQ ID NO: 2; wherein the vector is a viral vector; wherein the viral vector is an adenoviral vector or an adeno- associated viral vector (AAV); wherein the AAV vector is from the group of an AAV1, AAV2 or an AAV9 serotype; wherein the promoter is a cardiac-specific promoter; wherein the promoter is a troponin-T promoter; wherein the vector is administered locally or systemically; wherein the subject is a mammal; wherein the subject is a human; wherein the effective amount is from about 2 x 10"! to about 2 x 10" viral genomes per kg of body weight of the subject; wherein as a result of the administration, cardiac electrical dysfunction is reduced; wherein as a result of the administration, cardiac physiologic dysfunction is reduced; wherein as a result of the administration, cardiac structural integrity is improved.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-7, 9, 10, 12-18 and claims 1-7, 9, 10, 12-18 of copending Application No. 16/862326 recite a method for treating a structural-based cardiovascular disease or condition in a subject in need thereof, comprising administering to the subject a vector encoding a connexin 43 polypeptide sequence operably linked to a promoter that is active in cardiac muscle tissue, wherein, as a result of the administration of an effective amount of the vector, connexin 43 levels in at least a portion of the heart of the subject are increased.
This is a provisional nonstatutory double patenting rejection.

Conclusion
11. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648